Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 28, 2011, is among ALLIED MOTION TECHNOLOGIES INC., a Colorado corporation
(the “US Borrower”), ALLIED MOTION TECHNOLOGIES B.V., a Dutch Closed Company
with Limited Liability (the “EUR Borrower,” and together with the US Borrower,
the “Borrowers”), the Lenders under the Credit Agreement (as defined below),
JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement, and J.P.
MORGAN EUROPE LIMITED, as EUR Agent (the “EUR Agent,” and together with the
Administrative Agent, the “Agents”) under the Credit Agreement.  Capitalized
terms used and not otherwise defined in this Amendment shall have the same
meanings in this Amendment as set forth in the Credit Agreement.

 

RECITALS

 

A.                                   The Borrowers, the Lenders, the
Administrative Agent and the EUR Agent are parties to that certain Credit
Agreement, dated as of May 7, 2007, as amended by that certain Waiver and First
Amendment to Credit Agreement, dated as of August 3, 2009, that certain Second
Amendment to Credit Agreement, dated as of July 30, 2010, and that certain Third
Amendment to Credit Agreement, dated as of October 26, 2010 (as so amended, the
“Credit Agreement”).

 

B.                                     Pursuant to that certain Share Purchase
Agreement dated December 16, 2010 (the “Share Purchase Agreement”), between
Östergrens Holding AB, a limited liability company incorporated under the laws
of Sweden, and EUR Borrower, EUR Borrower acquired 100% of the Equity Interests
of Östergrens Elmotor AB, a limited liability company incorporated under the
laws of Sweden (“Östergrens”), a wholly owned subsidiary of Östergrens Holdings
AB, effective as of the Closing Date as defined in the Share Purchase Agreement
(such transaction, the “Specified Acquisition”).

 

C.                                     The Lenders and the Agents consented to
the Specified Acquisition pursuant to and subject to the terms of that certain
Consent to Credit Agreement dated as of December 16, 2010 (the “Consent”).

 

D.                                    The Parties desire to amend the Credit
Agreement to reflect certain changes related to the Specified Acquisition.

 

AGREEMENT

 

IN CONSIDERATION of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders and the Agents agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Amendments to Credit Agreement. 
Effective as of the Effective Date (as defined below), except as otherwise
provided herein, and upon the terms and subject to the conditions set forth in
this Amendment, the Credit Agreement is hereby amended as follows:

 

A.                                   Section 1.01 of the Credit Agreement is
hereby amended as follows:

 

1.                                       A new definition of “Fourth Amendment”
is added as follows:

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of March 28, 2011.

 

2.                                       The definition of “Indebtedness” is
amended by adding the following sentence at the end thereof:

 

The Indebtedness of the Loan Parties shall exclude the Purchase Price (as
defined in the Share Purchase Agreement) payable under clauses (d) and (e) of
Section 4.1.2 of such Share Purchase Agreement.

 

3.                                       The definition of “Obligations” is
deleted in its entirety and substituted therefor is the following:

 

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by (i) any Loan Party to any of the Secured Parties
of any kind or nature arising under this Agreement, any Collateral Document, any
Swap Agreement (to the extent such Swap Agreement is with a Lender or any
Affiliate of any Lender and is permitted under Section 6.05), any cash
management agreement between any Loan Party and any Lender (or an Affiliate of a
Lender) or any other Loan Document, whether or not evidenced by any note,
guaranty or other instrument, whether or not for the payment of money, whether
arising by reason of an extension of credit, loan, guaranty, indemnification, or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising (including interest, fees and other monetary obligations that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees or other monetary
obligations are allowed claims in such proceeding, and payments for early
termination of Swap Agreements (to the extent such Swap Agreements are with a
Lender or Affiliate of any Lender and are permitted under Section 6.05), fees,
expenses, indemnification or otherwise) and however acquired and (ii) Östergrens
(Changzhou) Elmotor Co., Ltd. and Östergrens (Changzhou) Trading Co., Ltd. to
JPMorgan Chase Bank (China) Company Limited, Shanghai Branch of any kind or
nature arising under the RMB Facility (as defined in Section 6.01(i)).  The term
includes, without limitation, all interest, charges,

 

2

--------------------------------------------------------------------------------


 

expenses, fees, and reasonable attorneys’ fees and disbursements, and any other
sum chargeable to any Loan Party under this Agreement or any other Loan
Document, or to Östergrens (Changzhou) Elmotor Co., Ltd. or Östergrens
(Changzhou) Trading Co., Ltd. under the RMB Facility.

 

B.                                     Section 6.01 of the Credit Agreement is
amended as follows:

 

(i) Clause (g) thereof is deleted in its entirety and substituted therefor is
the following:

 

(g) Indebtedness in respect of netting services and overdraft protections of
(x) Östergrens Elmotor AB, in connection with deposit accounts in favor of
SwedBank (Sweden), not in excess of SEK 2,100,000 at any one time outstanding,
and (y) Premotec, in connection with deposit accounts in favor of Fortis Bank,
not in excess of 300,000 euros.  To the extent the Indebtedness permitted by
this Section 6.01(g) is otherwise permitted under the Credit Agreement, it shall
be without duplication.

 

(ii) The phrase “$1,000,000” in clause (h) thereof is deleted and substituted
therefor is the phrase “$500,000”;

 

(iii) The following new clauses (i) and (j) are added at the end thereof:

 

(i)  Östergrens (Changzhou) Elmotor Co., Ltd. and Östergrens (Changzhou) Trading
Co., Ltd. shall be permitted to incur (i) a RMB denominated working capital loan
facility (the “RMB Facility”); provided that (w) the sole lender with respect to
the RMB Facility shall be JPMorgan Chase Bank (China) Company Limited, Shanghai
Branch (“JPMCB Shanghai”), (x) the RMB Facility shall be guaranteed by the US
Borrower, and (y) the documents evidencing the RMB Facility shall contain such
other terms and conditions as the Administrative Agent and JPMCB Shanghai shall
require; provided further that this provision does not constitute a commitment
by JPMCB Shanghai, any Agent or any Lender to provide the RMB Facility or any
other financing, and (ii) Indebtedness from the EUR Borrower described in the
proviso set forth in Section 6.04(h).  All principal of, interest on and other
amounts owing from time to under the RMB Facility shall be Obligations, shall be
cross collateralized with and shall be cross defaulted to the other Obligations,
to the same extent as the Obligations relating to the EUR Loans; and

 

(j)  Indebtedness of any subsidiary of either the EUR Borrower or the US
Borrower, subject to the terms of Section 6.04(h).

 

C.                                     Section 6.02 of the Credit Agreement is
amended as follows:

 

(i)  The phrase “permitted by 6.01(h)” in clause (e) thereof is deleted and
substituted therefor is the phrase “permitted by 6.01(g)”;

 

3

--------------------------------------------------------------------------------


 

(ii)  By adding the following new clauses (f) and (g) at the end thereof:

 

(f)  any Liens in favor of JPMCB Shanghai to secure the RMB Facility; and

 

(g)  Liens on accounts and inventory of Östergrens Elmotor AB to secure
Indebtedness, not in excess of SEK 2,100,000 at any one time outstanding, in
favor of SwedBank (Sweden) that is permitted by 6.01(g).

 

D.                                    Section 6.04 of the Credit Agreement is
amended by adding the following new clause (h) at the end thereof:

 

(h)                                 investments, loans or advances by (i) the
EUR Borrower in or to any of its subsidiaries that are not EUR Facility
Guarantors, and (ii) the US Borrower in or to any of its Subsidiaries that are
not US Facility Guarantors; provided that the aggregate amount of all such
Investments under this clause (h) (including without limitation any loans or
advances) outstanding at any one time in or to the subsidiaries of the EUR
Borrower that are not EUR Facility Guarantors or of the US Borrower that are not
US Facility Guarantors, in total, shall not exceed $1,150,000 prior to the
closing of the RMB Facility and $1,000,000 upon and after closing of the RMB
Facility.

 

E.                                      Section 6.14(c)(i) of the Credit
Agreement is amended by replacing the phrase “85% of Consolidated Tangible Net
Worth as of the Third Amendment Effective Date” with the phrase “85% of
Consolidated Tangible Net Worth based on US Borrower’s audited financial
statements for the period ended December 31, 2010”.  The amendment provided by
this Section 1(E) shall, subject to the satisfaction of the conditions set forth
in Section 3(a)-(c) of this Amendment, be effective as of December 31, 2010.

 

F.                                      Schedule 3.01 of the Credit Agreement is
hereby deleted in its entirety, and substituted therefor is Schedule 3.01
attached to this Amendment.

 

2.                                       Other Agreements.

 

(a)                                  The Borrowers, Lenders and Agents agree
that all of the Loan Documents are hereby amended to reflect the amendments set
forth herein and that no further amendments to any Loan Documents are required
to reflect the foregoing.

 

(b)                                  All references in any document to “Credit
Agreement” or any “Loan Document” shall refer to the Credit Agreement or any
such Loan Document, as amended pursuant to this Amendment.

 

3.                                       Conditions Precedent.  The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions (the date that all such conditions are satisfied, the “Effective
Date”):

 

(a)                                  The Agents shall have received:

 

4

--------------------------------------------------------------------------------


 

(i)                                     from each party hereto a counterpart of
this Amendment signed on behalf of such party;

 

(ii)                                  the documentation required by Section 5
hereto;

 

(iii)                               each item set forth on the Closing Documents
Checklist attached hereto as Exhibit A (the “Closing Documents Checklist”),
other than post-closing deliveries;

 

(iv)                              all other definitive documents and instruments
evidencing or relating to the Specified Acquisition (including without
limitation any letters of intent, purchase agreements and all related transfer
documents), which shall be in form and substance satisfactory to the Agents and
the Lenders (together with the executed version of the Share Purchase Agreement,
the “Acquisition Documents”); and

 

(v)                                 such other documents, certificates and
instruments as the Agents or any Lender or its counsel may have reasonably
requested, such documents, certificates and instruments to be satisfactory to
the Agents, the Lenders and their counsel in all respects in their sole
discretion.

 

(b)                                  All governmental and third party approvals
necessary or, in the discretion of the Lenders, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.

 

(c)                                  The Agents and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including, without limitation, reasonable fees,
disbursements and other charges of counsel) required to be reimbursed or paid by
the Borrowers or any other Loan Party hereunder or under any separate
agreements.

 

4.                                       Representations, Warranties and
Covenants.  The Borrowers hereby certify to the Lenders that as of the date of
this Amendment and as of the Effective Date (after giving effect to this
Amendment, the Specified Acquisition and the transactions contemplated hereby
and thereby) all of the Borrowers’ representations and warranties contained in
the Credit Agreement and each of the Loan Documents are true, accurate and
complete, and no “Default” or “Event of Default” exists under (and as defined
in) the Credit Agreement or any of the Loan Documents.  Without limiting the
generality of the foregoing, each Borrower represents and warrants that (i) the
execution and delivery of this Amendment has been authorized by all necessary
action on the part of such Borrower, (ii) the person executing this Amendment on
behalf of such Borrower is duly authorized to do so, and (iii) this Amendment
constitutes the legal, valid, binding and enforceable obligation of such
Borrower, enforceable against such Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  The Borrowers acknowledge that,

 

5

--------------------------------------------------------------------------------


 

pursuant to Section 5.09(b) of the Credit Agreement, the Lenders have the right
to require the owner of each new Subsidiary acquired in connection with the
Specified Acquisition to pledge their Equity Interests in such Subsidiaries, and
to require each such Subsidiary to guaranty some or all portions of the
Obligations and grant security interests in all of their assets to secure some
or all portions of the Obligations, in each case as provided in such
Section 5.09(b).  The fact that the Lenders did not require such pledges,
guarantees or security interests at this time does not release, affect or
mitigate the Borrowers’ obligations under Section 5.09, including without
limitation Section 5.09(e) and (f) as amended, and each Borrower agrees that it
will take any and all actions required by Section 5.09 as requested by any
Agent, regardless of when any such Agent makes any such request.  Pursuant to
Section 3 of the Consent, Borrowers agreed to take certain actions required by
Section 5.09 of the Credit Agreement within 60 days of the closing of the
Specified Acquisition.  The parties hereby agree to extend the 60 day period for
fulfillment of such obligations until the date of the closing of this
Amendment.  This extension shall be subject in all respects to the satisfaction
of the conditions set forth in Section 3(a)-(c) of this Amendment and the actual
execution and delivery of this Amendment.  Upon satisfaction of such conditions,
the extension shall be effective as of February 28, 2011.  Notwithstanding any
of the foregoing and the requirements of Section 3 of the Consent and
Section 5.09 of the Credit Agreement, (1) Östergrens shall not be required to
grant a security interest in its assets or pledge the equity interests held by
it of (a) Östergrens Elmotor GmbH, (b) Östergrens Elmotor, Ltd., (c) Östergrens
(Changzhou) Elmotor Co., Ltd. (d) Östergrens (Changzhou) Trading Co., Ltd., or
(e) to the extent a holding company is created by Östergrens, Premotec, EUR
Borrower or US Borrower for the express purpose of holding the stock of
Östergrens (Changzhou) Elmotor Co., Ltd. and Östergrens (Changzhou) Trading
Co., Ltd., such holding company (and Östergrens shall be permitted to contribute
or assign Östergrens (Changzhou) Elmotor Co., Ltd. and Östergrens (Changzhou)
Trading Co., Ltd. to such holding company); (2) the aforementioned Subsidiaries
of Östergrens shall not be required to guaranty the Obligations or to grant
security interests in any of their respective assets; and (3) no opinions
relating to the Specified Acquisition shall be required except as provided in
Section 5 hereto.  The Borrowers hereby certify that, effective as of the
closing of the Specified Acquisition, (x) all existing credit facilities
provided to, or guarantees provided from, Östergrens and its Subsidiaries were
terminated and all loans and other amounts owing thereunder were paid in full
(other than the SEK facility described in Section 1C above), and the
Administrative Agent has received evidence satisfactory to it of the foregoing,
and (y) the EUR Borrower has delivered to the Administrative Agent final, signed
Acquisition Documents.

 

5.                                       First Amendment to Pledge Agreement;
Swedish Legal Opinion; Joinder to EUR Guaranty.  Concurrent with the execution
of this Amendment, Borrowers shall and shall cause Östergrens to (i) execute and
deliver to the Administrative Agent the First Amendment to Pledge Agreement
dated as of the same date hereof, in form and substance satisfactory to
Administrative Agent, (ii) deliver to the Administrative Agent certified copies
of all governing and authorizing documents of Östergrens referred to in the
Closing Documents Checklist (and by execution hereof by Administrative Agent,
Administrative Agent acknowledges receipt and sufficiency of the same), and
(iii) execute and deliver a Joinder to the EUR Guaranty by Östergrens, in form
and substance satisfactory to Administrative Agent.  Within sixty (60) days
following the execution of this Amendment, Östergrens shall deliver to the
Administrative Agent a legal opinion under Swedish law relating to the Joinder
to the EUR Guaranty to be delivered pursuant to the preceding sentence, in form
and substance satisfactory to the Administrative Agent

 

6

--------------------------------------------------------------------------------


 

6.                                       Additional Representations, Warranties
and Covenants.  Borrowers hereby certify to the Lenders that, as of the date of
closing of the Specified Acquisition, (i) the execution and delivery of the
Acquisition Documents by any Borrower party thereto were authorized by all
necessary action on the part of such Borrower, (ii) the person executing the
Acquisition Documents on behalf of such Borrower was duly authorized to do so,
(iii) each of the Acquisition Documents to which any Borrower is a party
constitutes the legal, valid, binding and enforceable obligation of such
Borrower, enforceable against such Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and (iv) no breach or default by EUR Borrower or, to Borrowers’
knowledge, Östergrens Holdings, has occurred under the terms of any Acquisition
Document.

 

7.                                       Additional Documents.  Borrowers shall
execute and deliver, and shall cause to be executed and delivered, to the Agents
or the Lenders at any time and from time to time such documents and instruments,
including without limitation additional amendments to the Credit Agreement and
the Loan Documents, as the Agents or the Lenders may reasonably request to
confirm and carry out the transactions contemplated hereby or by any other Loan
Documents executed in connection herewith.

 

8.                                       Continuation of the Credit Agreement
and Loan Documents.  Except as specified in this Amendment, the provisions of
the Credit Agreement and the Loan Documents shall remain in full force and
effect, and if there is a conflict between the terms of this Amendment and those
of the Credit Agreement or the Loan Documents, the terms of this Amendment shall
control.  This Amendment is a Loan Document.

 

9.                                       Ratification and Reaffirmation of
Obligations by Borrower.  Each Borrower hereby (a) ratifies and confirms all of
its Obligations under the Credit Agreement and each of the other Loan Documents,
and acknowledges and agrees that such Obligations remain in full force and
effect, and (b) ratifies, reaffirms and reapproves in favor of the Agents and
each Lender, as applicable, the terms and provisions of the Credit Agreement and
each of the other Loan Documents, including (without limitation), its pledges
and other grants of Liens and security interests pursuant to the Collateral
Documents.

 

10.                                 Release and Indemnification.

 

(a)                                  Each Borrower and each Guarantor hereby
fully, finally, and forever releases and discharges the Agents and each Lender,
and their respective successors, assigns, directors, officers, employees, agents
and representatives, from any and all causes of action, claims, debts, demands
and liabilities, of whatever kind or nature, in law or equity, of any Borrower
or any Guarantor, whether now known or unknown to any Borrower or any Guarantor
in respect of (a) the Obligations under the Credit Agreement and each of the
other Loan Documents or (b) the actions or omissions of any Agent or any Lender
in any manner related to the Obligations under the Credit Agreement and each of
the other Loan Documents; provided that this Section shall only apply to and be
effective with respect to events or circumstances existing or occurring prior to
and including the date of this Amendment.

 

7

--------------------------------------------------------------------------------


 

(b)                                  Without limiting Section 9.03 of the Credit
Agreement, each Borrower and each Guarantor hereby agrees to indemnify, defend,
and hold harmless each and all of the Agents and Lenders (each an “Indemnified
Party” and collectively the “Indemnified Parties”) from and against any and all
accounts, covenants, agreements, obligations, claims, debts, liabilities,
offsets, demands, costs, expenses, actions or causes of action of every nature,
character and description, whether arising at law or equity or under statute,
regulation or otherwise, and whether liquidated or unliquidated, contingent or
noncontingent, known or unknown, suspected or unsuspected (“Claims”), arising
from or made under any legal theory, which any of Indemnified Parties may incur
as a direct or indirect consequence of or in relation to any acts or omissions
of any Borrower or any Guarantor arising from or relating to any of: (i) the
Loan Documents; (ii) this Amendment; or (iii) any documents executed by any
Borrower or any Guarantor in connection with this Amendment.  Should any
Indemnified Party incur any such Claims, or defense of or response to any Claims
or demand related thereto, the amount thereof, including costs, expenses and
attorneys’ fees, shall be added to the amounts due under the Loan Documents, and
shall be secured by any and all liens created under and pursuant to the Loan
Documents.  This indemnity shall survive until the Obligations have been
indefeasibly paid in full and the termination, release or discharge of any
Borrower and any Guarantor.  To the extent permissible under applicable law,
this indemnity shall not limit any other rights of indemnification, subrogation
or assignment, whether explicit, implied, legal or equitable, that any
Indemnified Party may have; provided that no Indemnified Party shall have the
right to indemnification to the extent that a Claim arises out of the
Indemnified Party’s gross negligence or willful misconduct.

 

11.                                 Miscellaneous.

 

(a)                                  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF COLORADO, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their successors and permissible assigns.

 

(b)                                  All representations and warranties made in
this Amendment, the Credit Agreement or any Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other related Loan Documents, and no
investigation by the Agents or any Lender or any closing shall affect the
representations and warranties or the right of the Agents or any Lender to rely
upon them.

 

(c)                                  This Amendment and all documents to be
executed and delivered hereunder may be delivered in the form of a facsimile
copy, subsequently confirmed by delivery of the originally executed document. 
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

 

8

--------------------------------------------------------------------------------


 

(d)                                  This Amendment, the Credit Agreement, the
other Loan Documents, and all other instruments, documents and agreements
executed and delivered in connection with this Amendment, the Credit Agreement
and the other Loan Documents, embody the final, entire agreement among the
parties hereto with respect to the subject matter hereof.  There are no oral
agreements among the parties hereto.  This Amendment may not be amended or
modified orally, but only by a written agreement meeting the requirements of
Section 9.02 of the Credit Agreement.

 

(e)                                  The section headings herein are for
convenience only and shall not affect the construction hereof.

 

(f)                                    Other than as expressly stated herein,
this Amendment and the amendments set forth herein do not constitute a waiver by
Lenders and Agents of Borrower’s or any other Loan Party’s compliance with any
covenants, or a waiver of any Defaults or Events of Default, under the Credit
Agreement or any of the Loan Documents, and shall not entitle the Borrowers or
any other Loan Party to any similar or other amendments in the future.  Without
limiting the foregoing, except as specifically set forth herein, Lenders and
Agents continue to reserve all rights and remedies available to Lenders and
Agent under the Credit Agreement and the Loan Documents, under law (including
without limitation Article 9 of the Uniform Commercial Code) and at equity.

 

(g)                                 In case any provision of or obligation under
this Amendment shall be held by any court of competent jurisdiction to be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agents have executed this
Fourth Amendment to Credit Agreement as of the date first above written.

 

 

 

ALLIED MOTION TECHNOLOGIES INC., as US Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ALLIED MOTION TECHNOLOGIES B.V., as EUR Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

 

 

 

 

By:

 

 

 

Karen Lowe

 

 

Senior Vice President

 

 

 

 

J.P. MORGAN EUROPE LIMITED, as EUR Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT BY GUARANTORS:

 

Each of the undersigned hereby (i) acknowledges the accuracy of the Recitals in
the foregoing Amendment, (ii) consents to the modification of the Credit
Agreement and the other Loan Documents and to all other matters in the foregoing
Amendment, (iii) reaffirms the respective Guaranty Agreement executed by the
undersigned and any other agreements, documents and instruments securing or
otherwise related thereto (collectively, the “Guarantor Documents”),
(iv) acknowledges that the Guarantor Documents continue in full force and
effect, remain unchanged (except as specifically modified by the Amendment), are
valid, binding and enforceable in accordance with their respective terms and
guaranty or secure, as the case may be, the Obligations under the Credit
Agreement as increased or otherwise changed pursuant to the Amendment ,
(v) agrees that all references, if any, in the Guarantor Documents to the Credit
Agreement and the other Loan Documents are modified to refer to those documents
as modified by the Amendment, and (vi) agrees to be bound by the release of the
Agents and the Lenders as set forth in the Amendment.  The undersigned
Guarantors hereby certify to the Lenders that, as of the date of the Amendment
and as of the Effective Date (after giving effect to the Amendment), all of the
Guarantors’ representations and warranties contained in each of the Loan
Documents are true, accurate and complete, and no “Default” or “Event of
Default” exists under (and as defined in) the Credit Agreement or any of the
Loan Documents.  Without limiting the generality of the foregoing, each
Guarantor represents and warrants that (i) the execution and delivery of this
Acknowledgement and Consent by Guarantors has been authorized by all necessary
action on the part of such Guarantor, (ii) the person executing this
Acknowledgement and Consent by Guarantors on behalf of such Guarantor is duly
authorized to do so, and (iii) this Acknowledgement and Consent by Guarantors
constitutes the legal, valid, binding and enforceable obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  All capitalized terms above not otherwise defined have the meanings
given them in the foregoing Consent and Amendment.

 

 

 

ALLIED MOTION CONTROL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

COMPUTER OPTICAL PRODUCTS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

EMOTEQ CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MOTOR PRODUCTS CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AMOT I, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AMOT II, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AMOT III, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

STATURE ELECTRIC, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PRECISION MOTOR TECHNOLOGY B.V.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ÖSTERGRENS ELMOTOR AB

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

SUBSIDIARIES

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

CLOSING DOCUMENTS CHECKLIST

 

[See attached]

 

--------------------------------------------------------------------------------